OFFICE    OF THE AlTORNEY   GENERAL OF TEXAS
                           AUSTIN




mnorable tl. La ~asbburn
county AudItor,
aarrin CountJ                                   /\
aomton,      TE)xaa                             \
                                                 \   ‘.
Dem   BiPa
                                      /-----A         j;,
flonorable ii. L. Washburn - 3?ag@ 2




              Th8   &?0I’tiIl~t         StatUt0        W%%iS:


              lWlmzteveroaidBosn%aballfinditth&r
     d&g to raise the assessment ef any person*15 pro-
     perty, they shall order the County Clerk to g&e
     the persons pfro rendered ths samewrlttennotlce
     that they desire to raise th0 value of same. They
     shall cause the county clerk to give ten days'
     written notice before their meeting by pnbllaa-
     titan ia some newspaper, but, if none ie gublhh-
     ed in $he oomy,    then by posting a nrltten or
     gdnt04.l notice in eocb $wM.cegs precinct, one
     af rhich snzstbe at the Courthouse door.*
     (a. c. s., Art. 7208).

          The Clerk is required to give the persons writ-
ten notloe, butthe msnuer of servlee of ma& notlse is
not &awdded~   It is the general rule in uuoh ~0889 that
notWe, where no specdal method et service Is provided,
shall be by personal notloe. (See 31 Tex. Jur. p 2~8,
see. 12). This is 8lso the rule in Texas. Geur@a Gas-
ualty co.~.ucClure,   239 S. W.8#,   affhmd   251 S. 1.
800. The fact  that the stat&s rsqulrsa the nothe   to
be in writ&g awentuates   the ~~18 that such notics must
be perlsonQl.

              It is sald In Hoefling-                        Y*    San hntonio. 3s 8. w.
n278
             siheassesrnnantoithe    gsqsrty of tne
       oitieen, by vzlrtue of tl%e state wmstltuffoa,
       T3xes8l..lenuPonallhi6xsmdedProPerty,
       not exoepttng fhe homestead; adl St %e a-+-
       erit ha very lqortant    to the sitlstm it be-
       oomes that he should bs apprised, at least,
       of the a&ion of the Roard or Equalfsation te
       uhcn 5s conf'i.dedthe paver of raising or de-
       ereaelmg     the     YalUatt;ion           of   his        iroperty.       when
       once   the   Board         has   duly       fired          the   value    of   ths
       Ipoperty* the lien attmhee                aarimizy ai3
       thoughithadcome                  through thedecreeofthe
       dulyo~gwxl.ssdoourf~and,~lehe~tbs
       rftliew3d by appsal from the deolslfm or desrss
       of a court, no appeal is contemplated er pl'a-
       vided fmnn the amrd of a Board of SquaXlzatlon,
       whether of s city                ax?county. 0               l    l   Wt   notbe
       of some k3.?Xlmzatbe~~sYAbi~Psre    prspsrtq w$n
       be emumbered ritli lSene, and mode subjest to
       the ppaent cri debts to tb@ 6tate or mnmiaipal-
       ity . To hold othemflse wmld be to deem
       the tmner of poppatyoPdthoat     the *due4
       cess of law,*    contemplated in the eons r-
                                                  %4x$-
                                                                             794
Honorable Ii. L. ~ashbuI?I -             Page 3




       tional         guarauties   of the rights Of psoperty.e

                The boldin;: uas ~afY%rmed by the aktpreme Court.
90 %8X. 6%         39 D. w* 91s.

             %otlae, thsrer0rt3,    and the consequent opportuu-
 itg to be heard, is Jurlsdiotional, not only under the
 general pinolple of due process, but likewise under the
 statutes themeloes~         It follae  that 811 order r8isLng
 the tulu~e of th8 taxpayer*6 property, in the abeenoe of
sotioe aud opportunity to be heard, being rithout Juris-
 diet&m     ,%a YOia and of no effoot. Hlghlpad Park Ilml.
 13ohoolDistrict 6f Dallas Runty, et al, Ye, aepualto XMr
 co. 60 6. '1. (2) 1063. Hotlce must, thereivm3, be &en
 IS the Board    is to hate power -- JuriLadAation -- to r&be
 the taxpsyer~sr8.luutionl.u       suohmanuer astoafYeotbi6
 l.iabUity for taxeu.

          Axmterlng your'queetlonu in the l&ght of the fore-
going principles of1aiF,youare    advioedr

           1. A postal aard notlae depooited in the ml1
by the County Clerk, duly directed to the taxpayer, may or
may not oenstitrife the personal notiae aontemplated by the
statute. That is to say, the etatutee require permmal
eervice of suohrrittenn0tbe.        Ob7iou8ly, a postal card
oeuldand8ould~t           thatnotioelf'itrere     pezwmally
delitemd   to the ta%payer, Depodt      of such card In the
Untted 8tates mail Todd afford evA&mee - at least,
pdma ia&* 8uPfioient -- to JuetU'y a fizmU.ng that it
had been duxy rtmeived by th4 addrewee, anb that he,
therefore, had the actual    notice oontemplated aJ the
ltatutes, but It 3.6 not oon~lueive as to suah 3aatter.
zf for, any reason the postal card does not reach the
 ha,ndt~ of     the    taxpayer,   it   ha5   not   served   its   purpoee
 and it is* th%reSore, not aufficieut.   On the Other
 hand, 3.f the caxd reaahea the haude of the ta?+yee

           suoh vfitten notiae may, Of tourso, be served
 perso&lly   upon the taxpayer In any Other suitable asyl
 that Is to cay, it may be served by a peaoe offioer, or
 by a p%oate oiti?ien. H8Tw4r    the ssrptw my be made,
 there Le z?o statute of evMenee upon the subJQct, ojrrltsng;
 any charaoter of retum,   oe&iiXaate, afPidavlt or the
 like, oozwlusivo evldeame of 6~31 semiae.    In the Dature
 of things, the mutter  is a question of feet In the part&w-
 ler case. Unlessr the tarpayer appears f&t the hear%mg, the
                                                                795
iionorable M. L. WashM.un- We    4




aoard, at8 a matter of juriediOtionsl neoeselty, met as-
oertain or fiud that auoh not108 bse been served+ As
above statod, loos that the peatal OsPd DMIm% hod been
a&opted ~0~1% at least be prtae faoio evl%encre of lrer-
vice suPfiolent to authori5e the Bosrd to p00eed rith
aonsid8ratlon of value.

          It is not required by the otstuteo that the writ-
tennotioetothetaxpsyer        shollmm      the plsoecudtAak0
of the Board*6 meekhg~ that $6 a mattar to be fixed by
the later published or posted notioe for the time bed&-
nsted in the etatuto, for ahioh res8on, se are of the
opinion the aotual pereonal senloe o? notSloe to the tss-
payer should antedate the prescrSbed period of
or posted notloe
              f" for tgeRoavdtsmeeting.          In
it takes t&e    rsoual .otloc to the tascpayer, plus the
statutory not co of the Sioiwd*s Beefing, ,to Olothe t&e
Board with jurier3.zLotioc to bar  and dotermine    the ques-
tion of increase d value of rendition.

          2.   xbat we hare ssid abwe sawers your qtmr
tiom "2*    Bowwer   it nay be sddod that sny OnsrsOter of
service if the ur&a     nottce upon the tuxpsyer thut is
Oapable OS prooP will be suff'iolent.

           3. Where the Brturd has aalmd in the abmnce
ot not&e, a@ ther4fore ritheut &zrfsdietion, to roiue
the tsxpsyer*s valuation of his Foparty, its   aatioa  &s
vold. The original rendition,   thefBfor*, etanda 98
though a0 atteiupted m~ieion whaterer had been .&em
taken by the Board of +mlisation.     Up0n the Ocrm ZetAon
of the rork of the Board, as aBoard of &quslisst t On, it
hse Sunotionetl, amI whew it hse approved the rolls Of'
the assessor and oollaator of taxes for the yearr a&
taxes ace In process of colle0tJon~, tt hs5 00 parer vhat-
wer to sit a@.n as a Board EM Bqualiestion, as la the
Pirsf 1aOe* mm result, of 0our89) is that the or4.&nal
retit E 033of the property etande, aml notsxes   othsrthsn



          The??8 is no 3xrovioiOn In the ststute foP a r8-
hear*   by the Imwd u on the question o.f raA.eeU YaWe
of themtaxpeyer*a r endt t&on.

          XsQtletate Ia pbur letter*   *On0 6un rea&iXy
aee'thst if the Oamrie~brmara' @art    has juri&.iQtrOa
Iionorable ii. L. Wilashburu- Page g




to hear such petitions now and there ehould. be an epiaeaao
of requests to rodme the asrreaements on the statements in
the petit&on that aotual notioe had not been reoeited, a eer-
ious situation would arise with respect to the tax situation
In the oounty.* You are, of course, eomeot in this state-
ment, but the dilemma does not Wnfer poweror jurladlotion.
Af3 a practical matter the situation now stands af3follone~
&WI taxpayers may obedientlypay the taxes upon t&e basis
of the attempted lncreseed valuation, or they may take legal
steps to prevent the attempted aolleetionupon maah boolo.
6inoe, however, the original rerdition ae to value still
ataxIs, such frurpayerswould In any event be liable for
times    upon that basic.   If there     is unaertaintt or reakneoe
In the law, it la not the bueineas of We departmnt, LIor
of the oourts, to give relief - the matter ia for the tegis-
lature.

                                          fely   tray   yours

                                       ATTQ6l'EX OENLWAL OF TXA6




OS-bl6